UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6882


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL T. VERBURG,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Margaret B. Seymour, District
Judge. (5:07-cr-00045-MBS-1; 5:10-cv-70183-MBS)


Submitted:   March 6, 2012                 Decided:   March 27, 2012


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael T. Verburg, Appellant Pro Se. Winston David Holliday,
Jr., Assistant United States Attorney, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael          T.    Verburg     seeks     to      appeal    the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.           The    order    is   not      appealable      unless     a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)              (2006).            A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies            this     standard        by       demonstrating         that

reasonable       jurists          would    find     that      the     district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on        procedural       grounds,       the     prisoner        must

demonstrate      both    that        the    dispositive         procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Verburg has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We deny Verburg’s motions to expedite and for the production of

transcripts.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3